DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Applicant's Continuing Data: This application is a CON of 16/273,518 filed 02/12/2019, now PAT 10,809,987; which has PRO 62/718,428 filed 08/14/2018.
3.	Receipt of Applicant’s Amendment filed 04/24/2021 is acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim(s) 12-16 recite: “An article of manufacture including a non-transitory computer-readable medium...” however, Applicant’s Specification paragraph [0155] states: “The computer readable medium can also include non-transitory computer readable media such as computer readable media that store data for short periods of time like register memory and processor cache.  The computer readable media can further include non-transitory computer readable media that store program code and/or data for longer periods of time.  Thus, the computer readable media may include secondary or persistent long term storage, like ROM, optical or magnetic disks, solid state drives, compact-disc read only memory (CD-ROM), for example.  The computer readable media can also be any other volatile or non-volatile storage systems.  A computer readable medium can be considered a computer readable storage medium, for example, or a tangible storage device”; with the broadest reasonable interpretation in the light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP § 2111), the claim as a whole covers both transitory and non-transitory media (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  Appropriate correction is required by limiting the media to only non-transitory media.  To expedite a complete examination of the instant application the claims rejected under U.S.C. 101 (non-statutory) above are further rejected as set forth below in anticipation of application amending these claims to place them within the four categories of invention.  Appropriate correction is required.
Double Patenting 
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claim(s) 1-20 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,809,987.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses a broader version for platform for supporting decomposed, on-demand services, in which it does not include the specifics for processing nodes as decomposed, as presented on Patent 10,809,987.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/022,641. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  
		
Response to Arguments
8.	Applicant's arguments for independent and dependent claims (§103 rejection) have been fully considered and the Examiner agreed, overcoming the rejection.

9.	Applicant's arguments for § 101 rejection have been fully considered but they are not persuasive.

Claims 12-16 (§ 101 rejection):
Applicant argues that the “non-transitory computer-readable medium” complies with Statutory Basis for patentable subject matter.
	
In response to the preceding arguments, examiner respectfully submits that the “non-transitory computer-readable medium” does not comply with Statutory Basis for patentable subject matter.  As pointed on the claim rejection above, the computer-readable medium as defined by Applicant’s Specifications, does not limit the medium to statutory embodiments : Paragraph [0155] from Applicant’s specifications state: “The computer readable medium can also include non-transitory computer readable media such as computer readable media that store data for short periods of time like register memory and processor cache.  The computer readable media can further include non-transitory computer readable media that store program code and/or data for longer periods of time.  Thus, the computer readable media may include secondary or persistent long term storage, like ROM, optical or magnetic disks, solid state drives, compact-disc read only memory (CD-ROM), for example.  The computer readable media can also be any other volatile or non-volatile storage systems.  A computer readable medium can be considered a computer readable storage medium, for example, or a tangible storage device”.  Applicant’s Representative arguments are based on just examples of what the medium or media could include without any exclusions.  None of the examples presented directly defines the medium as only including non-transitory media.  Moreover, some of the examples given for the “non-transitory media” clearly states that said non-transitory media can be defined as any “computer readable media”; said definition explicitly defines the non-transitory media as any computer readable media.  The fact that said media could include a register memory or processor cache does not limit nor exclude other type of medium such as transmission media/signals per se. See Ex parte Mehwerter, App. No. 2012-007692 (PTAB 2013)-(Precedential), also (MPEP § 2111); the recited definition for “non-transitory computer-readable medium” fails to disclaim signals, and the specifications do not provide an actual or clear distinction between transitory and non-transitory for the medium.  Appropriate correction is required. 

10.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
						
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        06/24/2021.